NEWMAN, Judge,
dissenting.
I respectfully dissent from the majority opinion because I do not believe that the Agency’s policy of requiring all owners of a property to sign an application for emergency mortgage assistance is either unfair or inconsistent with the Homeowner’s Emergency Assistance Act1 (the Act).
First, I note that while the legislature may not delegate its power to make a law, it is well settled that it may authorize an agency to establish and carry out rules, regulations and standards where the legislative intent is described in general terms. See Belovsky v. Redevelopment Authority of City of Philapelphia, 357 Pa. 329, 54 A.2d 277 (1947); Bortz Coal Co. v. Air Pollution Commission, 2 Pa.Commonwealth Ct. 441, 279 A.2d 388 (1971). Not all of the administrative details must be specifically enumerated in the statute. Gilligan v. Pennsylvania Horse Racing Commission, 492 Pa. 92, 422 A.2d 487 (1980).
In this case, the Agency’s policy-making power springs from the Act’s empowering language of Article IV-C, Section 404-C which states, in relevant part, the following:
(а) No assistance may be made with respect to a mortgage under this article unless all of the following are established:
[[Image here]]
(6) The mortgagor has applied to the agency for assistance on an application form prescribed by the agency for this use which includes a financial statement disclosing all assets and liabilities of the mortgagor, whether singly or jointly held, and all household income regardless of source. Any applicant who intentionally misrepresents any financial information in conjunction with the filing of an application for assistance under this article may be denied assistance or required to immediately repay any amount of assistance made as a result of such misrepresentation, and the mortgagee may, at any time thereafter, take legal action to enforce the mortgage without any further restrictions or requirements under this article.
[[Image here]]
(8) The agency has determined, based on the mortgagor’s financial statement, that the mortgagor has insufficient household income or net worth to correct the delinquencies within a reasonable period of time and make full mortgage payments.
[[Image here]]
(11) The mortgagor meets any other procedural requirements established by the agency.
35 P.S. § 1680.404c.
Clearly, the Act authorizes the Agency to establish the application process with an eye towards gauging the homeowner’s ability to pay the mortgage and correct the delinquency. It is reasonable that a lender would require information regarding all of the property’s owners in order to determine their ability to satisfy both the delinquency and the new assistance loan. As stewards of the taxpayers’ funds, the Agency must be responsible for determining whether the own*854ers of a property are due the benefit of public assistance. It cannot do so without information regarding all the beneficiaries of a publicly funded loan.
I am satisfied that requiring all co-owners to apply jointly for mortgage assistance is fair, reasonable, and consistent with the authorization given the Agency under the Act. For these reasons, I believe the decision of the Agency should be upheld. I therefore respectfully dissent.

. Act of December 23, 1983, P.L. 385, as amended, 35 P.S. §§ 1680.401c-1680.410c.